Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a DIV of 16/657,648 and claims 1-9 are now pending.

Drawings
The drawings, namely FIG. 6, is objected to under 37 CFR 1.83(a) because it fails to show for example, “At 601, an electronic device comprises an audio capture device operable to receive audio input. At 601, the electronic device comprises a fingerprint sensor. At 601, the electronic device comprises one or more processors, which operable with the audio capture device and the fingerprint sensor. [0131]  At 601, the one or more processors are configured to execute a control operation in response to a device command preceded by a trigger phrase identified in the audio input when in a first mode of operation. At 601, the one or more processors transition from the first mode of operation to a second mode of operation in response to the fingerprint sensor receiving fingerprint data. At 601, the one or more processors execute the control operation without requiring the trigger phrase to precede the device command. 
[0132] At 602, the one or more processors of 601 actuate the audio capture device in response to the fingerprint sensor receiving the fingerprint data. At 603, the second mode of operation of 601 comprises a normal mode of operation when the fingerprint sensor identifies the fingerprint data as belonging to an authorized user of the electronic device. At 604, the second mode of operation of 601 comprises a privacy mode of operation when the fingerprint sensor fails to identify the fingerprint data as belonging to an authorized user of the electronic device,” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Please see the additional 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, e.g., no “methods” claimed presently. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities, for example: (a) In paragraph [067], the phrase “without requiring the trigger phrase precede the device command,” is grammatically awkward; (b) paragraph [068], the phrase “when a the fingerprint” is also grammatically awkward; (c) also, in paragraphs [092], [098], the phrase “without requiring the trigger phrase precede the device command,” is grammatically awkward; (d) the description of FIG. 6, starting at para [0130] and ending at para [0145] appears to be misdescriptive and/or is confusing, as to it is not readily apparent how each “box” 601-620 correlate(s) to each other and/or if they even do.   Is each box supposed to represent different embodiments of “electronic device” 100, as depicted in FIGs. 1-4?  If so, it is suggested to label these as separate drawing figures, e.g., “6A, 6b, 6c…” and maintain the device as “100” for simplicity.  Otherwise, FIG. 6 should identify how boxes 601-620 are related.  However, for example, the description of para [0132] is further misdescriptive, i.e., “At 602, the one or more processors of 601 actuate the audio capture device in response to the fingerprint sensor receiving the fingerprint data. At 603, the second mode of operation of 601 comprises a normal mode of operation when the fingerprint sensor identifies the fingerprint data as belonging to an authorized user of the electronic device. At 604, the second mode of operation of 601 comprises a privacy mode of operation when the fingerprint sensor fails to identify the fingerprint data as belonging to an authorized user of the electronic device.”  The drawing figure is devoid of such details.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 are allowable in view of the prior art of record.

	
Conclusion
This application is in condition for allowance except for the formal matters, as set forth, supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2015/0161370 to North et al. discloses a 102 with a fingerprint scanner to receive fingerprint data before any voice interface including voice enrollment (see para [0070]-[0072], however, there is no teaching and/or obviousness of at least “a fingerprint sensor receiving fingerprint data after the user interface receives the user input initiating the voice enrollment operation and, upon identifying the fingerprint data as belonging to an authorized user of the electronic device, causing the audio capture device to capture audio input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
August 12, 2021